DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerardin et al. (US Pub. 2012/0028009 A1) in view of Fischer et al. (US Pub. 2014/0319116 A1).
Regarding claims 1, 19 and 20, Gerardin discloses a transparent glass substrate with a thin-film multilayer coating including a metallic functional layer having reflection properties in the infrared and/or solar radiation and two antireflection films where each antireflection film includes one high-refractive index dielectric layer (abstract). There is a single functional layer ([0014]). The high refractive index layer has a refractive index of 2.3 or more at a wavelength of 550 nm which overlaps the claimed range (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05) ([0020]) and may comprise silicon nitride doped with zirconium ([0035]). The functional layer in Gerardin is silver or metal alloy containing silver (abstract).
Gerardin does not specifically disclose the zirconium doped silicon nitride high refractive index layer having a zirconium content as claimed.
Fischer discloses a transparent pane that has at least one transparent substrate and one electrically conductive coating comprising functional layers which have at least one anti-reflection layer, a first matching layer, an electrically conductive layer, and an antireflection layer comprising at least one layer of dielectric material with a refractive index of less than 2.1 and one layer of an optically highly refractive material with a refractive index greater than or equal to 2.1 (abstract, [0011]-[0018], and [0038] and see Figs. 1-2).  The antireflection layers comprise a layer of optically highly refractive material which is preferably a mixed silicon/zirconium nitride where the material contains 40 to 70 wt% silicon and 30 to 60 wt% zirconium ([0025], [0039]-[0040] and [0058]) which discloses an atomic ratio of Zr to the sum of Si and Zr of 30 to 60% (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the mixed silicon/zirconium nitride high refractive index layer for use in an antireflective film taught in Fischer could be used as the high refractive index layer in Gerardin as a known suitable material for use as a high refractive index material in an antireflective film (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and to provide sheet resistance (Fischer, [0039]).
Regarding claim 2, Gerardin in view of Fischer does not specifically disclose the nitridation z value for the high refractive index layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the silicon-zirconium nitride layer is formed with the same methods in the claimed invention and in Fischer where the silicon/zirconium mix is sputter deposited in a nitrogen-containing atmosphere, so the claimed nitridation value would be expected in the layer in Fischer (see instant Specification, page 8, lines 6-15 and Fischer, [0040]). Further to the extent, this value would not be expected, Fischer discloses mixing the amount of silicon and zirconium to achieve a desired refractive index (Fischer, [0039]-[0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to vary the amounts of mixed silicon/zirconium nitride as taught in Fischer to achieve desired refractive index and sheet resistance properties including in amounts that would result in the claimed nitridation values. 
Regarding claim 3, the silicon zirconium nitride layers in Gerardin in view of Fischer are not formed with the use of oxygen so are not considered to comprise oxygen (Fischer, [0040]).
Regarding claims 4 and 6, Gerardin discloses the subjacent and superjacent antireflection films including at least one dielectric layer based on silicon nitride ([0040]).
Regarding claims 5 and 7, Gerardin does not generally disclose a thickness range for the silicon nitride layers, but does contain examples where subjacent silicon nitride layer has a thickness of 10 to 19 nm and the superjacent silicon nitride layer has a thickness ranging from 30 to 35.5 nm (Table 1, examples 1, 2 and 3 and [0080]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon nitride layers should be within the ranges as set forth in the examples as known suitable thicknesses for these layers.
Regarding claim 8, Gerardin in view of Fischer discloses the article of claim 1 as discussed above. Gerardin does not disclose the antireflective film located above the functional layer having a layer made of a dielectric material with a low index. Fischer discloses the antireflection layers having a layer that is a dielectric material with a refractive index of less than 2.1 (low index material) ([0025]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the antireflective film in Gerardin could further contain a dielectric material with a low refractive index to lower sheet resistance and raise transmittance and high color neutrality (Fischer, [0027]).
Regarding claim 9, Gerardin discloses the final layer in the subjacent antireflection film being zinc oxide ([0041]) so the final layer before the functional film would be the zinc oxide layer and would be in contact with the functional film.
Regarding claims 10 and 11, Gerardin discloses the subjacent high refractive index layer having a thickness of 15 to 65 nm and the superjacent high refractive index layer having a thickness of 8 to 60 nm ([0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12, Gerardin discloses the substrate in a glazing unit ([0051]).
Regarding claim 13, Gerardin discloses the glazing being monolithic or multiple-glazing unit including a double or triple glazing or laminated glazing where the substrate may be tempered or bent ([0055]-[0058]).
Regarding claim 14, Gerardin discloses the substrate being used to produce a transparent electrode ([0061]).
Regarding claim 18, the functional layer in Gerardin is silver or metal alloy containing silver (abstract).

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Applicant argues the cited prior art fails to teach the claimed invention specifically the combination of the claimed SiZrN layer with the claimed atomic ratios and the claimed refractive index in a thin stack of layers which contains a metallic functional layer. Applicant argues Gerardin does not teach the refractive index as claimed for the SiZrN layer with the atomic ratios as claimed. Applicant argues the range taught in Gerardin of 2.3 or greater does not teach the claimed range of 2.31 to 2.6 or the criticality of the claimed range. Applicant argues Fischer does not cure the deficiencies of Gerardin given it does not recognize the benefits associated with the presence of the claimed SiZrN layer with the claimed atomic ratio and refractive index. Applicant argues Fisher also discloses an unbounded refractive index range of 2.1 or greater which does not teach the claimed range or the criticality of the range. Applicant further argues that the cited paragraphs in Fischer do not describe the claimed atomic ratios where the cited paragraphs describe the target values where target ratios cannot be assumed to correspond to atomic ratios and cites paragraph 56 in Fleury and Tables 2 and 5 in the instant Specification as proof. Thus, Applicant concludes Fischer cannot be used to teach the claimed atomic ratios. Last, Applicant argues as previously stated that the claimed atomic ratios yield unexpected results.
Examiner respectfully disagrees. First regarding the unexpected results from the atomic ratios of the SiZrN layer, the declaration filed 3/10/2022 includes two tables comparing Ex. 1, Ex. 2 from tables 1 and 3 and Ex. 1 from table 5 in Gerardin with Ex. 3 and Ex. 4 in the instant Specification highlighting the TL and g values and Ex. 3 of Gerardin with Ex. 8, 9, 16, and 18 in the instant Specification highlighting the TL value. The tables are reproduced below:

    PNG
    media_image1.png
    257
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    637
    media_image2.png
    Greyscale

Applicant argues that because it is difficult to change the solar factor without changing the thickness of the functional layer, a small change of about 1% is significant or surprising and as set forth in Table 7 of the instant Specification a change of 1% would be considered unexpected. Applicant argues because double glazings have less layers than triple glazings, the g values cannot be compared for a double and triple glazing. Applicant argues that the improvement in g and TL values based on only the use of the silicon-zirconium nitride without varying the functional layer thickness is surprising and unexpected. 
 However, the burden is on Applicant to establish that results are unexpected and significant (see MPEP 716.02(b)). All the examples in Gerardin use TiO2 but Gerardin specifically discloses three possibilities for the high refractive index layer: titanium oxide, niobium oxide, and silicon nitride doped zirconium where an example of zirconium doped silicon nitride is found in EP 1 656 328 A2 (US Pub. 2007/0188871 A1 is considered an English language equivalent) ([0035] and [0038]) which gives an atomic ratio of zirconium of about 17-18% (see [0063] in US Pub. 2007/0188871 A1). Therefore, Gerardin does not fail to disclose a high refraction index layer that is zirconium-silicon nitride but fails to disclose a zirconium-silicon nitride layer with the claimed atomic ratio of zirconium and the examples in Gerardin are not considered the closest prior art. Instead Gerardin discloses a coating more similar to Ex. 2, Ex. 7, Ex. 15, and Ex. 17 in the instant Specification. The difference in g values is much smaller when the zirconium-silicon nitride has zirconium with an atomic ratio of 17% (see for example Ex. 2 vs. Ex. 3 or 4 where Ex. 2 has a g value of 57.1 and Ex. 3 and 4 have a g value of 58.5 and 58.8 respectively and Ex. 7 vs. Ex. 8 or 9 where Ex. 7 has a g value of 57.1 and Ex. 8 and 9 have a g value of 57.5 and 57.4 respectively and the LT values are similarly very close, see Tables 7 and 9 in the instant Specification). The difference in LT and g values are very small in this case and are similar to differences between any two examples in the instant Specification. Therefore, Applicant has failed to establish that the coating on a substrate in Gerardin would have an article with LT and g values that are lower than the claimed invention so that the claimed invention has unexpected results. 
Further, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue, and while an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). Further, mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration, Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Here the declaration states a 1% difference in g value is a significant difference given there is no change in the thickness of the functional layer. However, it seems apparent based on the examples that the antireflection stacks surrounding the functional films does have an effect on the g value (see the examples in Gerardin and the instant Specification where different layer configurations and materials do result in a difference in g value). Based on the examples ability to have varying g values which are affected by more than just the functional layer, it is not clear that the change in g value is significant. Thus, Applicant has failed to meet the burden of showing that the change in properties between the claimed invention and prior art is significant and unexpected.
Further, the examples in the instant Specification and the claimed invention are not considered commensurate in scope. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). Here, the instant Specification has examples with very specific layers with specific layer thicknesses arranged in a specific order which include more than a functional layer, a silicon-zirconium nitride layer, and a general antireflective layer with no thickness values claimed. There is no evidence that the results in the examples would be present with all configurations of different layer thicknesses and layer materials that are possible based on the more general claim language. Thus, the evidence presented is not considered commensurate in scope with the claimed invention.
For the reasons discussed above, Applicant has failed to meet the burden of establishing that the claimed invention has significant and unexpected results (see MPEP  716.02(b)).
Regarding the argument that the refractive index of the functional layer is not taught in Gerardin or Fischer nor is the criticality of the range disclosed. Both Gerardin teach a refractive index range for the functional layer, 2.3 or greater in Gerardin and 2.1 to 2.5 in Fischer (Gerardin, [0020] and Fischer, [0038]). These values clearly overlap the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
Regarding the argument that the claimed range for the refractive index is critical, Applicant has provided no reasoning or evidence to support this argument. The burden is on Applicant to establish that results are unexpected and significant (see MPEP 716.02(b)). Given there is no evidence to support the argument that the claimed range is critical, Applicant has not met the initial burden of proving criticality. 
In response to applicant's argument that Fischer does not teach the benefits associated with the presence of the claimed SiZrN layer with the claimed atomic ratio and refractive index, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Examiner respectfully disagrees that Fischer does not see any benefits to the claimed SiZrN layer, Fischer describes the benefits of using a high refractive index layer (abstract, [0027]-[0032], and [0039]). Thus. Fischer is considered to disclose the benefits of using an SiZrN with a refractive index of up to 2.5 which overlaps the claimed refractive index range. 
Regarding the argument that the disclosed targets would not results in the claimed atomic ratios, Examiner respectfully disagrees. The instant Specification states that the targets to achieve the claimed ratio are 60 to 70 atom % Si per 25 to 36 atom % Zr (instant Specification, page 4, lines 5-9) which overlaps the targets disclosed in Fischer of 30 to 60 wt % Zr and 40 to 70 wt % Si (Fischer, [0021]). With such high target overlap amount of Zr, the range of atomic ratios which would result from the target amounts would overlap the claimed rations. 
Regarding the reference to paragraph 56 in Fleury as evidence that target ratio will not necessarily be the same as final film atomic ratio, Fleury states there will be a slight difference of 0.1 up to 0.5. However, the targets in Fischer substantially overlap the claimed ratios not just a slight overlap at the edge of the range. Thus, a slight difference in target ratios and final layer ratios will not materially affect the overlap of target values of expected final properties of the film. This argument is strengthened by Tables 5 and 6 in the instant Specification. Table 5 shows the target values in the SiZrN films and the final ratios in the films in Table 6. The ratios are identical. As Applicant has not explained the significance of Table 2 in the instant Specification with regards to their argument, Examiner is unable to determine how it may provide contrary information to this contention. 
Further, Fischer discloses that the functional layer is a SiZrN layer with a refractive index of up to 2.5 ([0038]). The instant Specification makes clear that for a SiZrN to achieve a refractive index above 2.3, the atomic ratios must be within the claimed ranges (see instant Specification, Table 2). 
Therefore, Fischer is considered to cure the deficiencies of Gerardin given Fischer discloses a SiZrN layer with an overlapping refractive index formed using overlapping amounts of Si and Zr as discussed above.	
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783